UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                  No. 08-8434


PAUL WALLACE,

                   Petitioner - Appellant,

             v.

THE ATTORNEY       GENERAL   OF   THE   STATE   OF   MARYLAND;   ROBERT
KOPPEL,

                   Respondents - Appellees,

             and

JOHN A. ROWLEY,

                   Respondent,


Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:07-cv-03406-CCB)


Submitted:    July 29, 2009                     Decided:   August 11, 2009


Before GREGORY, DUNCAN, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Paul Wallace, Appellant Pro Se. Edward John Kelley, OFFICE OF
THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Paul    Wallace    seeks       to     appeal      the    district       court’s

order denying relief on his 28 U.S.C. § 2254 (2006) petition.

The order is not appealable unless a circuit justice or judge

issues     a     certificate          of    appealability.               See     28     U.S.C.

§ 2253(c)(1) (2006).             A certificate of appealability will not

issue    absent        “a   substantial           showing     of       the    denial    of     a

constitutional         right.”         28    U.S.C.       § 2253(c)(2)          (2006).        A

prisoner       satisfies        this        standard        by     demonstrating            that

reasonable       jurists       would       find    that     any     assessment         of     the

constitutional         claims    by    the    district        court      is    debatable       or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                      See Miller-El v. Cockrell, 537

U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                     We

have independently reviewed the record and conclude that Wallace

has not made the requisite showing.                         Accordingly, we deny a

certificate       of    appealability          and     dismiss         the    appeal.          We

dispense       with     oral    argument          because     the       facts    and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                                   DISMISSED




                                              2